PER CURIAM.
This is an appeal and cross appeal from a final judgment of marriage dissolution in which both parties attack the child support and rehabilitative alimony awards. The wife also appeals a provision of a post-judgment order allowing the husband to pay part of the child support award directly to the private school which the parties’ minor child attends; the husband further appeals a post-judgment order requiring him to pay the wife’s attorney’s fees. We conclude that neither party has shown an abuse of discretion or legal error in any of these rulings and affirm the final judgment and post-judgment orders appealed from in all respects. In particular, we conclude that there was sufficient evidence in this record for the trial court to conclude that the husband has the present earning capacity to pay for the alimony, child support, and attorney’s fees awarded in this cause. See, e.g., Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Blackburn v. Blackburn, 513 So.2d 1360 (Fla. 2d DCA 1987); Maddux v. Maddux, 495 So.2d 863 (Fla. 4th DCA 1986); Linn v. Linn, 464 So.2d 614, 617 (Fla. 4th DCA 1985); Anderson v. Anderson, 451 So.2d 1030 (Fla. 3d DCA 1984).
AFFIRMED.